                            UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


United States of America,
                                                   JUDGMENT
                        Plaintiff,
      v.                                           Case Number: 2:07-cr-00060-JCM-VCF
Lance Grandberry,                                                     2:16-cv-01389-JCM
                                                       5HODWHGFDVH


                        Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
      the jury has rendered its verdict.

      Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
      or heard and a decision has been rendered.

      Decision by Court. This action came for consideration before the Court. The issues have been
      considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED
      that petitioner’s abridged motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255
      be, and the same hereby is, DENIED. IT IS FURTHER ORDERED that petitioner’s motion to vacate,
      set aside, or correct sentence pursuant to 28 U.S.C. § 2255 be, and the same hereby is, DENIED.
      The court declines to issue a certificate of appealability.




      9/10/2019
      ____________________                                    DEBRA K. KEMPI
      Date                                                   Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
